Citation Nr: 1635765	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  07-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 13, 2002 to July 10, 2002. 

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a July 2006 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee.  For the record, other issues from separate rating decisions were originally presented on appeal to the Board with the current claim.  See April 2007 Statement of the Case; June 2007 VA Form 9.  However, as those issues have been resolved, the sole issue before the Board is the Veteran's claim of entitlement to service connection for a low back disorder.   

In June 2009, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file. The Veteran was notified by letter in January 2013 that the individual who conducted his hearing was not available to participate in the Board's decision.  The Veteran was offered an opportunity to testify at a different hearing, and informed that if he did not reply that it would be assumed that he did not want an additional hearing.  The Veteran did not respond.  As such, the Board proceeded with its adjudication of the Veteran's back disorder claim in April 2013.  

In April 2013, the Board denied entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the "Court").  In December 2013, the Court granted a Joint Motion for Remand ("JMR").

In response to the Court's December 2013 order, the Board remanded the Veteran's back disorder claim to the RO for additional development.  See May 2014 BVA decision.  The Veteran's back claim was again remanded to the RO for an addendum medical opinion in September 2015.  September 2015 BVA decision, pgs. 16-19.  The appeal has since been recertified to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with degenerative disc disease of the thoracolumbar spine at L4-L5 with spinal stenosis.  He has also been diagnosed with and been service-connected for patellofemoral syndrome of the left knee.  See February 2009 VA examination report.  As set forth in previous BVA and rating decisions, the Veteran contends that he has developed a low back disorder as a result of (i.e., secondary to) his service-connected left knee disability.  As such, he essentially seeks service connection on a secondary basis.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (emphasis added); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

The December 2013 JMR found that the February 2009 VA opinion relied upon by the Board was inadequate because it did not specifically address aggravation.  Therefore, the Board remanded the case to obtain another VA opinion.  An opinion was obtained in July 2014.  The July 2014 examiner stated that he did not find any evidence to support an "association" between the Veteran's back complaints and his service-connected knee problems.  In doing so, he explained that disc degeneration is very common, and that genetic predisposition is the most common cause of early degeneration progression.  He further stated that there was no mainstream evidence to "associate" degenerative changes in the spine with patella femoral knee pain. Based on the foregoing, he essentially found no indication of any relationship between the Veteran's lumbar degeneration and his military service; and opined that it was less likely as not that the Veteran's lumbar disc degeneration was caused by or aggravated by "his military service."  The Board found the opinion was insufficient, and remanded the case for purposes of obtaining another addendum opinion.  An addendum opinion was provided in November 2015.  As to the issue of aggravation, the examiner stated only that "[t]he back condition is less likely than not caused by [the] left knee condition, therefore aggravation is not the case."  The Board finds the examiner's opinion on the issue of aggravation insufficient.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should return the claim/VBMS file with a copy of this remand to the examiner who provided the November 2015 VA medical opinion related to the Veteran's back disorder.  AS TO THE ISSUE REGARDING AGGRAVATION ONLY, in light of the examiner's conclusion that "[t]he back condition is less likely than not caused by [the] left knee condition, therefore aggravation is not the case," please provide a supporting rationale for concluding that the Veteran's back condition was not aggravated by the service connected left knee condition.  

2.  Thereafter, the RO should readjudicate the appeal.  If the Veteran's back claim remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




